Citation Nr: 0007361	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for bone deficiency.

3.  Entitlement to service connection for diverticulosis.

4.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1955 to October 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a nervous disorder, a bone disorder claimed as bone 
deficiency, and diverticulosis, and denied an increased 
rating for bronchial asthma.


FINDINGS OF FACT

1.  The record contains no evidence that the veteran had a 
nervous disorder, a bone disorder, or diverticulosis during 
his active military service.

2.  The record contains no competent medical evidence of a 
nexus between the veteran's claimed current disability from a 
nervous disorder, a bone disorder, or diverticulosis and any 
disease or injury he incurred during his active military 
service.


CONCLUSION OF LAW

The claims of entitlement to service connection for a nervous 
disorder, a bone disorder, and diverticulosis are not well 
grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a psychosis to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for a 
nervous disorder, a bone disorder, and diverticulosis are not 
well grounded.  Although the RO did not specifically state 
that it denied the veteran's claims on the basis that they 
were not well grounded, the Board concludes that this error 
was harmless. See Edenfield v. Brown, No 92-1263 (U.S. Vet. 
App. Nov. 1, 1995) (en banc) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).

While the RO denied service connection on the merits, the 
Board concludes that dismissing the appeal because the claim 
is not well grounded is not prejudicial to the appellant, as 
the appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Moreover, the claimant may file an additional claim for 
service connection for the cause of the veteran's death in 
the future without the additional burden of filing new and 
material evidence to reopen the claim.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is or is not well grounded. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92 (O.G.C. Pres. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in April 1991, and in the statement of the 
case and the supplemental statements of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for well grounded claims.

VA outpatient and hospital treatment records indicate that 
the veteran has current disability from adjustment disorder 
and may have disability from diverticulosis.  The record 
contains no evidence which indicates that the veteran has a 
bone disorder.

Service medical records contain no indication that the 
veteran incurred a nervous disorder, bone disorder, or 
diverticulosis during his active military service.  The 
record contains no indication that the veteran developed a 
psychosis to compensable degree of disability within one year 
of his separation from service.

A thorough review of the record yields no indication of 
competent medical evidence or opinion of a nexus between 
current disability from a nervous disorder, a bone disorder, 
or diverticulosis and any disease or injury the veteran 
incurred during his active military service.  In the absence 
of such evidence, the Board concludes that the claims for 
service connection for a nervous disorder, a bone disorder, 
and diverticulosis are not well grounded.


ORDER

The claims for service connection for a nervous disorder, 
bone deficiency, and diverticulosis are denied.


REMAND

The schedule for rating disability of the respiratory system 
was amended effective October 7, 1996.  612 Fed. Reg. 46720-
46731 (1996).  The RO has considered the veteran's disability 
from bronchial asthma under both the former and revised 
rating criteria for respiratory disorders.

Under the revised rating criteria, a 100 percent rating is 
assigned for pronounced bronchial asthma where daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  38 C.F.R. 
§ 4.96, Diagnostic Codes 6602 (1999).

The veteran's claim for an increased rating for bronchial 
asthma has been pending since December 1990.  During the 1993 
VA examination, the examiner noted that the veteran had been 
taking high doses of Prednisone.  During the September 1999 
examination, the veteran reported that he had used Prednisone 
daily in the past but this was tapered down, and had been 
discontinued two years prior to the examination.

To complete the record, it is necessary to determine during 
whether the veteran's treatment of bronchial asthma has 
required daily, high dose use of systemic corticosteroids 
and, if so, during what period(s).  The most recent treatment 
records contained in the claims folder are dated in 1993.  To 
ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bronchial asthma since 1993.  The RO 
should take all necessary steps to obtain 
any pertinent records which are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-evaluate the veteran's 
disability from bronchial asthma.  The RO 
should determine whether the revised 
regulations pertinent to evaluation of 
respiratory disorders are more or less 
favorable to the veteran than the former 
regulations, and should evaluate the 
veteran's disabilities under the more 
favorable regulation.  

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental SOC which contains both the 
revised and the former regulations and 
they should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

